Citation Nr: 1212865	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-18 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2011.  This matter was originally on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral hearing loss is related to his active service.
 

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2011).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The service treatment records are absent complaints, findings or diagnoses of any hearing loss during service.  In addition, there is no clinical examination at separation from service in the record.  

In September 2006, the Veteran presented for a VA audiological evaluation.  Pure tone thresholds were 25, 40, 30, and 25 decibels at 500, 1000, 2000, and 4000 Hertz, respectively on the right and 25, 35, 35, and 30 decibels at 500, 1000, 2000, and 4000 Hertz, respectively on the left.  Speech recognition testing was 92 percent on the right and 96 percent on the left.  The speech recognition scores, however, were from an NU 6 Auditory Test (female voice) and not the Maryland CNC Test.  

In January 2009, the Veteran underwent a VA audio examination at which time he reported being exposed to bombs, gun fire, and fuel pumps, and driving noisy vehicles during the military while never being issued hearing protection.  The Veteran reported the onset of tinnitus after returning from Iraq.  The Veteran reported driving a truck in his civilian occupation but denied noise exposure.  Pure tone thresholds were 25, 25, 20, 15, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively on the right and 25, 25, 25, 25, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively on the left.  Speech recognition testing was 88 percent on the right and 96 percent on the left.  

At the Veteran's travel board hearing in December 2010, he testified that he started noticing hearing loss after he came back from Iraq.  

In June 2011, the Veteran underwent VA audio examination for compensation purposes at which time he complained of hearing loss since exposure to close range M16 rifle when he was the driver of a truck.  Pure tone thresholds were 20, 20, 10, 15, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively on the right and 15, 20, 15, 20, and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively on the left.  Speech recognition testing was 92 percent on the right and 96 percent on the left.  

In this case, in September 2006, the Veteran demonstrated impaired hearing for VA purposes bilaterally because pure tone threshold at 1000 hertz was 40 decibels on the right and auditory thresholds for the frequencies 1000, 2000, and 4000 Hertz were 26 decibels or greater on the left.  In September 2009 and June 2011, the Veteran demonstrated impaired hearing for VA purposes on the right because speech recognition testing on the right was 88 percent and 92 percent, respectively.    

A Veteran need not have met the § 3.385 requirements while in service, including at time of discharge.  Rather, he only needs to currently meet these requirements or at least have since filing his claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, also, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Service connection for hearing loss may be granted in this circumstance if there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting these regulatory requirements for a ratable hearing loss disability for VA compensation purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159. 

In this case, the Veteran has clearly demonstrated bilateral hearing loss for VA purposes since he filed his claim for service connection for bilateral sensorineural hearing loss in June 2006.  The remaining question, therefore, is whether there is a relationship between the current disability and military service.

The January 2009 VA examiner opined that hearing loss was not due to or a result of in-service noise exposure due to normal hearing at that time.  

In May 2009, an addendum opinion was obtained from the Chief of Audiology Section.  The addendum opinion stated, 

After review of speech recognition ability being excellent in the right ear on two separate evaluations being excellent in 2006 and 2008, hearing loss right ear is not due to military noise exposure.  Hearing thresholds are clinically normal from 250 Hz to 8KHz in the right ear 1/31/09 compensation examination and it is advised that pure tones only should be used for rating purposes right ear. . . .  Supporting opinion/reference:  Same as provider on 1/31/09 this is addended to.

The June 2011 VA examiner stated, 

The following opinion was reached after reviewing the veteran's C-file, veteran's reported audiological, noise, and medical history, and today's audiogram.  It is the opinion of this examiner that it is less likely as not (less than 50/50 probability) that bilateral hearing loss is caused by or a result of military noise exposure. . . .  Rationale for Opinion:  1.  C-file review indicated normal hearing in both ears at enlistment and no separation audiogram in the C-file.  VA audiograms indicated mild hearing loss in 2006 and mild in left ear at 500Hz and 2KHz in 2008.  The Comp and Pen audiogram done on 1/31/2009 indicated normal puretone hearing, bilaterally.  Speech recognition scores on the 2006 and 2008 and 2009 audiograms showed speech recognition score less than the excellent score of 94%.  Today's audiogram shows normal puretone hearing with abnormal speech recognition score in the right ear and excellent speech recognition in the left ear.  2.  Institute of Medicine in a 2005 study on Military and Noise Exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss.  3.  Acoustic trauma in the military has been conceded.

In November 2011, the Board requested a medical expert opinion as to whether any hearing loss was causally related to noise exposure in service given conceded in-service noise exposure, the 2006 finding of bilateral hearing loss, and the Veteran's testimony that hearing loss happened after he returned from Iraq.

In February 2012, the Board received the specialist's opinion.  The audiologist noted that noise exposure was conceded based on the Veteran's MOS (92F10/Petroleum Supply Specialist) and his one year combat deployment to Iraq.  The audiologist also noted that the Veteran was discharged from active duty in March 2004 and that no discharge audiogram was on file.  The audiologist further noted that an audiometric examination was performed two years later at the Brooksville CBOC and that at that time, the Veteran presented with a bilateral hearing loss (25, 40, 30 and 25 decibels at 500, 1000, 2000, and 4000 Hertz) in the right ear and (25, 35, 35, and 35 decibels) in the left ear with speech discrimination scores of 88 and 96 percent, right and left ears, respectively.  The audiologist stated, 

It should be noted that this pattern of hearing loss (more in the low frequencies, recovering to normal levels in the higher frequencies) is not characteristic of noise exposure.  Noise induced hearing loss generally affects a person's sensitivity in the higher frequencies with a notch-shaped high frequency loss, most often occurring at 4000 Hz.  Support for this is well documented in Audiology textbooks and professional publications.  However, hearing loss is none the less documented two years post military that is within compensable levels per 38 C.F.R. 3.385-not only for pure tone measurement but for speech discrimination scores in the right ear as well.  Even though the speech testing used for the audiometric testing performed in September, 2006 was not in compliance with Compensation and Pension standards (NU 6 word lists used instead of Maryland CNC), subsequent audiograms performed for Compensation purposes consistently showed similar test results for speech scores in both ears.  

The audiologist opined,   

Since there is hearing loss documented on the 2006 audiometric exam for pure tones and speech, even though subsequent exams showed improved pure tone thresholds at non-compensable levels, word scores were consistent on all tests.  In the absence of an audiogram showing normal hearing at separation, it must be conceded that [the Veteran's] hearing loss is at least as likely as not service connected.

The Board notes that there is a difference of opinion among the medical professionals.  

In deciding whether the Veteran has current chronic hearing loss that is related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

A more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran has a current hearing loss disability that is related to his military service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


